Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed December 09, 2020. As filed, Claims 1-5, 7, 8, 10, 18, 19 are pending are pending of which claims 1, 2-5, 7, 8, 18, 19 are amended. Claims 2-5, 8, 10, 18, 19 are withdrawn from consideration. Claims 6, 9, 11- 17 and 20 are canceled.
The phone call to Applicant’s representative to discuss amendments to claims has not been returned. 

Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claim 1 under 35 U.S.C. § 112 first paragraph, as failing to comply with the written description requirement is withdrawn per claim amendments to specify that in claimed formula, the group "ALK" is a methyl group (-CH3) and the group "X" is a hydrogen atom (H).
The rejection of claim 1 under 35 U.S.C. § 103 as being unpatentable over US 5,154,912 Oct. 13, 1992, by Shirmann in view of N.J. Haskins Biomedical Mass Spectrometry 1982, 9(7), 269-277 is withdrawn per claim amendments to specify that in claimed formula, the group "ALK" is a methyl group (-CH3) and the group "X" is a hydrogen atom (H). 

The objection to claim has been addressed by amendment.
Allowable Subject Matter
Claim 1 is directed to an allowable product. Pursuant to the procedures set
forth in MPEP § 821.04(b), Group II: claims 2-4 and Group III: claim 5 directed to the  method of making the allowable product previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR § 1.104.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 is dependent from claim 1 which as amended is drawn a CH3SO2-O-O-SO2OH. 

Because claim 1 from which claim 2 depends is drawn to the CH3SO2-O-O-SO2OH, claim 2, which pertains to a method to produce the mixture of claim 1 and recites “alkanesulfonic acid halide” and “alkali mono-alkylperoxosulfonate” as substrates for reaction, which results in producing compounds ALK-SO2-O-O-SO2OX when using alkanesulfonic acid halide, broadens the scope of claim 1. Therefore claim 2and its dependents fail to further limit the subject matter of claim 1 and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C. § 112.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
In Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (“Ariad”), the Federal Circuit stated that “the hallmark of written description is disclosure.” A specification adequately describes an invention when it “reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. at 1351.  “A ‘mere wish or plan’ for obtaining the claimed invention is not adequate written description.” Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011).  

The Federal Circuit explained what is required to meet the written description requirement in Ariad Pharm., Inc. v. Eli Lilly & Co.: 

This inquiry, as we have long held, is a question of fact. Ralston Purina, 772 F.2d at 575.  Thus, we have recognized that determining whether a patent complies with the written description requirement will necessarily vary depending on the context.  Capon v. Eshhar, 418 F.3d 1349, 1357-58 (Fed. Cir. 2005).  Specifically, the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.  Id.  For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1359.

A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997) (“Eli Lilly”).  The Federal Circuit commented on Eli Lilly in Ariad:

Claim 2 recites: “process for manufacturing the mixture of claim 1 comprising: reacting a mono-alkali peroxosulfate with an alkanesulfonic acid halide or a methanesulfonic acid halide, and separating the mixture compound according to Formula I from the alkali or alkaline earth halide formed by the reacting, reacting an alkali mono-alkylperoxosulfonate with chlorosulfonic acid or bromosulfonic acid, and separating the mixture compound according to Formula I from the alkali or alkaline earth halide formed by the reacting.” 
By contrast, the nature and scope of the invention described in the Specification includes the use a compound of claim 1 CH3SO2-O-O-SO2OH as initiator in the preparation of methane sulfonic acid as shown by preparative examples 1 and 2 [0033]-[0037]:

    PNG
    media_image1.png
    571
    359
    media_image1.png
    Greyscale


Therefore, the specification describes obtaining methanesulfonic acid, by using the same chemical, methanesulfonic acid (MSA), as starting material, in which method an initiator solution is prepared by reacting H2SO4 with MSA and H2O2, which initiator solution is next added to a mixture of CH4 and oleum, whereupon it appears that the compound of instant claim 1 CH3SO2-O-O-SO2OH is formed an intermediate  according to reaction schemes I and II [0029]-[0030], which intermediate next reacts with CH4 to give MSA as final product.
The disclosure does not teach preparative examples wherein process for manufacturing the mixture of claim 1 comprising: reacting a mono-alkali peroxosulfate with an alkanesulfonic acid halide or a methanesulfonic acid halide, and separating the mixture compound according to Formula I from the alkali or alkaline earth halide formed by the reacting, reacting an alkali mono-alkylperoxosulfonate with chlorosulfonic acid or bromosulfonic acid, and separating the mixture compound according to Formula I from the alkali or alkaline earth halide formed by the reacting.
The extent and content of the prior art:  Applicant has provided several references in the IDS which discuss peroxide initiator for synthesis of methanesulfonic acid. For example, US 2007/282151 A1 by Richards, Dec. 6 2017 (cited by Applicant in IDS) discloses the use of a dialkylsulfonylperoxide e.g.  di(methylsulfonyl) peroxide or DMSP (recited by instant claim 1)  which differs from the elected species by  methyl instead of OH group at positon X, as initiator for the preparation of alkanesulfonic acids from alkanes and oleum (abstract; fig 13 [0059]; [0072]; [0245]-[0262]). 

Conclusion Instant claims 2-4 do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus compound of formula (I), and composition of claimed compounds with compounds of formulae in claim 1. The specification is limited to preparation of initiator solution by reacting sulfuric acid and methanesulfonic acid, hydrogen peroxide which is next added to a mixture  of CH4 and oleum whereupon the compound of formula (I) appear to form as intermediate which reacts with CH4 to form MSA.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure or method of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for process for manufacturing the mixture of claim 1 comprising by reacting a mono-alkali peroxosulfate with an alkanesulfonic acid halide or a methanesulfonic acid halide, and separating the mixture compound according to Formula I from the alkali or alkaline earth halide formed by the reacting, reacting an alkali mono-alkylperoxosulfonate with chlorosulfonic acid or bromosulfonic acid, and separating the mixture compound according to Formula I from the alkali or alkaline earth halide formed by the reacting.”. Thus, Applicants have failed to demonstrate possession of the mixture of compounds as claimed. 
Therefore, in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the process of producing a mixture of compounds as claimed, at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied.
Conclusion
Claims 1 and 5 are allowable. Claims 2-4 are rejected. Claims  7, 8, 10, 18, 19 are withdrawn from consideration.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622